Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claim Status
Claims 1-13 and 16-21 are pending. Claims 14-15 have been canceled. Claims 1 and 17 have been amended. Claims 1-5, 16-18 and 20-21 are being examined in this application. In the response to the restriction requirement, Applicants elected tripeptide-1, hexapeptide-12, lactoferrin and ledum palustre extract. Claims 6-13 and 19 are withdrawn as being drawn to a nonelected species.

Response to Amendment
The declaration under 37 CFR 1.132 filed on 5/2/2022 is insufficient to overcome the rejection of claims 1-5, 16-18 and 20-21 based upon 35 USC § 103 as set forth in the last Office action because:  It refer(s) only to the system described in the above referenced application and not to the individual claims of the application.  Thus, there is no showing that the objective evidence of nonobviousness is commensurate in scope with the claims.  See MPEP § 716.
Applicant argues that “[T]he inventors of the present application unexpectedly discovered the synergistic effect when combining palmitoy] tripeptide-1 and palmitoyl hexapeptide-12 in a topical formulation for skin regeneration.
Applicant also argues that “[t]he inventors recognized that the combination of (1) tripeptide-1, (2) hexapeptide-12, (3) hexapeptide-11, and (4) lactoferrin synergistically to increase phagocytosis and macrophage activity”.
Applicant’s arguments have been fully considered but are not persuasive because the claimed unexpected results relate to a specific topical composition comprising tripeptide-1, hexapeptide-12, hexapeptide-11, and lactoferrin, which is not claimed.
The MPEP 716.02(d) states that unexpected results must be commensurate in scope with claimed invention. In the instant case, they are not. As discussed above, the instant claims are drawn to a topical composition comprising lactoferrin, a tripeptide comprising a lysine or histidine or combinations thereof, and a hexapeptide comprising a valine, whereas the claimed unexpected results relate to a specific topical composition comprising tripeptide-1, hexapeptide-12, hexapeptide-11, and lactoferrin.
Furthermore, the MPEP 716.02(b) states that the burden is on Applicant to establish that differences in results are in fact unexpected and unobvious and of both statistical and practical significance. In the instant case, the graph shown in Exhibit A lacks statistical analysis (i.e. no error bars are present), thus it is unclear how statistically different the various compositions tested are.
In view of the foregoing, when all of the evidence is considered, the totality of the rebuttal evidence of nonobviousness fails to outweigh the evidence of obviousness.

Claim Rejections - 35 USC § 112
The rejection of claim 1 under 35 U.S.C. 112(a) is withdrawn in view of the amendments to the claims.

Claim Rejections - 35 USC § 102
The rejection of claims 1-2, 4 and 16 under 35 U.S.C. 102(a)(1) as being anticipated by Garruto et al. is withdrawn in view of the amendments to the claims.
The rejection of claims 1-2 and 16 under 35 U.S.C. 102(a)(1) as being anticipated by Riley is withdrawn in view of the amendments to the claims.

Claim Rejections - 35 USC § 103
The rejection of claims 1-5 and 16 under 35 U.S.C. 103 as being unpatentable over Garruto et al. is withdrawn in view of the amendments to the claims.
The rejection of claims 1-3 and 16 under 35 U.S.C. 103 as being unpatentable over Riley is withdrawn in view of the amendments to the claims.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This rejection is maintained.
Claims 1-5, 16-18 and 20-21 are rejected under 35 U.S.C. 103 as being unpatentable over Garruto et al. (US 2017/0224760) in view of Takayama et al. (Biochem. Cell Biol. 90: 1–7 (2011)) and Ribier et al. (US 5629015).
Garruto et al. teach a topical composition for promoting skin repair, comprising: 82-92 wt. % of a cyclopentasiloxane, dimethicone crosspolymer; 1-4 wt. % heptyl undecylenate; 0.01-0.06 wt.% of palmitoyl hexapeptide-12; 0.01-0.06 wt.% of palmitoyl tripeptide-1; 0.25-1 wt. % of caprylyl methicone; 0.05-0.1 wt. % of phospatidyl serine/lecithin; and 0.05-0.1 wt. % oleuropein (claim 1).
Garruto et al. further teach liposomes containing the peptide composition (paras [0141], [0156], [0187]), wherein suitable lipids for liposomal formulations include, without limitation, monoglycerides, diglycerides, sulfatides, lysolecithin, phospholipids, saponin, bile acids, and the like (para [0141]).
Garruto et al. also teach various compositions comprising palmitoyl hexapeptide-12 and palmitoyl tripeptide-1 and phospholipids (paras [0226]-[0232]).
Garruto et al. do not teach lactoferrin.
Takayama et al. teach that “[L]actoferrin, an iron-binding glycoprotein secreted from glandular epithelial cells into body fluids, promotes skin wound healing by enhancing the initial inflammatory phase. Lactoferrin also exhibits anti-inflammatory activity that neutralizes overabundant immune response. Accumulating evidence suggests that lactoferrin directly promotes both the formation of granulation tissue and re-epithelialization. Lactoferrin stimulates the proliferation and migration of fibroblasts and keratinocytes and enhances the synthesis of extracellular matrix components, such as collagen and hyaluronan. In an in vitro model of wound contraction, lactoferrin promoted fibroblast-mediated collagen gel contraction. These observations indicate that lactoferrin supports multiple biological processes involved in wound healing (abstract). 
Ribier et al. teach a composition for combating ageing of the skin, which acts simultaneously on the layers of the stratum corneum and deep layers of the skin, comprising a dispersion mixture of: (a) a first dispersion of lipid vesicles which are capable of penetrating into said deep layers of the skin and which contain at least one skin antiageing agent having activity in the deep layers of the skin for treating said deep layers (claim 1), wherein said active agent contained in said first dispersion is selected from the group consisting of glycerine, phosphonic acid derivatives, ethylenediarninetetraacetic acid and salts thereof, -hydroxy acids and salts thereof, salicylic acid derivatives, peptide derivatives, protein hydrolysates, polyunsaturated phospholipids, tocopherol and derivatives thereof, retinol and derivatives thereof, superoxide dismutases, guanosine, lactoperoxidase, and lactoferrin (claim 11).
Ribier et al. further teach that the vesicle is a liposome (Examples 1-4).
Ribier et al. also teach that the agents active at the surface and the agents with deep-down action (i.e. lactoferrin) may be present in an amount of from 0 .02 to 10% by weight, preferably 0.1 to 5% by weight, based on the total weight of the composition (column 8, lines 3-6). 
The MPEP 2144.06 states that "It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art." In re Susi, 58 CCPA 1074, 1079-80, 440 F.2d 442, 445, 169 USPQ 423, 426 (1971); In re Crockett, 47 CCPA 1018, 1020-21, 279 F.2d 274, 276-77, 126 USPQ 186, 188 (1960).  As the court explained in Crockett, the idea of combining them flows logically from their having been individually taught in prior art.  Therefore, since the references teach that palmitoyl hexapeptide-12, palmitoyl tripeptide-1 and lactoferrin are effective in repairing skin, it would have been obvious to combine these compounds with the expectation that such a combination would be effective in repairing skin. Thus, combining them flows logically from their having been individually taught in prior art.
Furthermore, one of ordinary skill in the art would have had a reasonable expectation of success in encapsulating lactoferrin in a liposome because Ribier et al. teach that lactoferrin can be encapsulated in liposomes to provide a composition for combating ageing of the skin.
With respect to claim 1, it is noted that “[d]uring examination, statements in the preamble reciting the purpose or intended use of the claimed invention must be evaluated to determine whether the recited purpose or intended use results in a structural difference (or, in the case of process claims, manipulative difference) between the claimed invention and the prior art. If so, the recitation serves to limit the claim” (MPEP 2111.02). In the instant case, the limitation “for improving bruising associated with injection of a filler” does not appear to add any further structural differences that would distinguish the instant invention with regards to the invention obvious over the references. 
With respect to claims 2 and 4, the instant specification teaches that the tripeptide-1 comprises palmitoyl tripeptide-1, and the hexapeptide-12 comprises palmitoyl hexapeptide-12 (para [0005]).
With respect to claims 3 and 5, Garruto et al. teach that the topical formulation can contain from 0.01 wt. % or less (e.g. 0.001 wt. % (i.e. 10 ppm)) to 10 wt. % or more of the first peptide (i.e. palmitoyl hexapeptide-12) and of the second peptide (i.e. palmitoyl tripeptide-1) (para [0101]). A prima facie case of obviousness necessarily exists when the prior art range overlaps or touches a claimed range, such as in the instant rejection (MPEP § 2144.05).
	With respect to claim 16, Garruto et al. teach the compositions also comprise caprylic/capric triglyceride (paras [0226]-[0232]).
With respect to claim 17, it is noted that “[d]uring examination, statements in the preamble reciting the purpose or intended use of the claimed invention must be evaluated to determine whether the recited purpose or intended use results in a structural difference (or, in the case of process claims, manipulative difference) between the claimed invention and the prior art. If so, the recitation serves to limit the claim” (MPEP 2111.02). In the instant case, the limitation “for rejuvenating skin” does not appear to add any further structural differences that would distinguish the instant invention with regards to the invention obvious over the references cited. Furthermore, as discussed above, all the references relate to repairing skin (i.e. rejuvenating skin).
With respect to claims 18 and 20-21, as discussed above, Garruto et al. teach that the composition comprises palmitoyl tripeptide-1, palmitoyl hexapeptide-12 and caprylic/capric triglyceride.

Response to Arguments
Applicant’s arguments filed on 5/2/2022 have been fully considered but they are not persuasive.
Applicant argues that “[t]he combination of Garruto, Takayama, and Ribier do not teach each and every element of amended claims 1 and 17. As conceded by the Office, “Garruto does not teach lactoferrin.” Office Action at p. 9. Moreover, Takayama is silent regarding the encapsulation of lactoferrin in a liposome and an effective concentration of lactoferrin in a topical composition. In addition, Ribier fails to teach a liposome-encapsulated lactoferrin at a concentration of no more than 5.0 wt % as recited in amended claims 1 and 17. Rather, Ribier provides lactoferrin in a long list of “[a]gents involved in anti-free-radical action,” including “phosphonic acid derivatives, ethylenediaminetetraacetic acid and the salts thereof such as the sodium salt, guanosine, superoxide dismutase, tocopherol (vitamin E) and the derivatives thereof (acetate), ethoxyquin, lactoferrin, lactoperoxidase and nitroxide derivatives.” See Ribier at Col. 7, Ins. 22-27. And Ribier merely provides the concentration of “[t]he agents active at the surface and the agents with deep-down action in an amount of from 0.02 to 10% by weight, preferably 0.1 to 5% by weight, based on the total weight of the composition.” id. at Col. 8, Ins. 3-6. As such, Ribier fails to provide a specific concentration of liposome-encapsulated lactoferrin as recited in amended claims 1 and 17 but merely provides that any one of the agents in the long list can be present in a wide range of concentrations. Thus, a person of skill in the art would not find any suggestion or motivation to arrive at the claimed concentration of liposome-encapsulated lactoferrin, especially since a person of skill in the art would appreciate that the availability and effective concentration of liposome-encapsulated lactoferrin would be different from that unencapsulated lactoferrin. As such, the combination of Garruto, Takayama, and Ribier do not teach each and every element of amended claims 1 and 17”.
Applicant also argues that “[A]pplicant has discovered and appreciated the synergistic effect of the composition comprising lactoferrin in liposomes, a tripeptide comprising a lysine or a histidine or a combination thereof, and a hexapeptide comprising a valine to increase macrophage activity and phagocytosis of red blood cells, which in turn may resolve bruising more quickly”.
Applicant’s arguments are not persuasive.
In response to Applicant's piecemeal analysis of the references, it has been held that one cannot show non-obviousness by attacking references individually where, as here, the rejections are based on combinations of references. In re Keller, 208 USPQ 871 (CCPA 1981).
In the instant case, the references teach that palmitoyl hexapeptide-12, palmitoyl tripeptide-1 and lactoferrin are effective in repairing skin, thus, it would have been obvious to combine these compounds with the expectation that such a combination would be effective in repairing skin (see MPEP 2144.06).
One of ordinary skill in the art would have had a reasonable expectation of success in encapsulating lactoferrin in a liposome because Ribier et al. teach that lactoferrin can be encapsulated in liposomes to provide a composition for combating ageing of the skin.
With respect to Applicant’s arguments regarding the reference of Ribier et al. failing to provide a specific concentration of liposome-encapsulated lactoferrin, it is noted that Ribier et al. clearly teach that the agents active at the surface and the agents with deep-down action (i.e. lactoferrin) may be present in an amount of from 0 .02 to 10% by weight, preferably 0.1 to 5% by weight, based on the total weight of the composition (column 8, lines 3-6). 
One of ordinary skill would have been motivated to encapsulate 0.1 to 5% by weight of lactoferrin as suggested by Ribier et al.
Applicant’s arguments regarding unexpected results have been discussed above under “Response to Amendments”.
For the reasons stated above the rejection is maintained.

This rejection is maintained.
Claims 1-5, 16-18 and 20-21 are rejected under 35 U.S.C. 103 as being unpatentable over Garruto et al. (US 2017/0224760) in view of Takayama et al. (Biochem. Cell Biol. 90: 1–7 (2011)) and Ribier et al. (US 5629015) as applied to claims 1-5, 16-18 and 20-21 above, and further in view of Lee et al. (KR20080046794A).
This rejection applies to the elected species (Ledum palustre extract).
The teachings of Garruto et al., Takayama et al. and Ribier et al. have been discussed above.
Garruto et al., Takayama et al. and Ribier et al. do not teach the composition further comprises Ledum palustre extract.
Lee et al. teach a cosmetic composition for improving skin wrinkles comprising an extract of Ledum palustre (abstract; claims 1-4).
The MPEP 2144.06 states that "It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art." In re Susi, 58 CCPA 1074, 1079-80, 440 F.2d 442, 445, 169 USPQ 423, 426 (1971); In re Crockett, 47 CCPA 1018, 1020-21, 279 F.2d 274, 276-77, 126 USPQ 186, 188 (1960).  As the court explained in Crockett, the idea of combining them flows logically from their having been individually taught in prior art.  Therefore, since the references teach that palmitoyl hexapeptide-12, palmitoyl tripeptide-1, lactoferrin and Ledum palustre extract are effective in repairing skin, it would have been obvious to combine these compounds with the expectation that such a combination would be effective in repairing skin. Thus, combining them flows logically from their having been individually taught in prior art.

Response to Arguments
Applicant’s arguments filed on 5/2/2022 have been fully considered but they are not persuasive.
Applicant argues that Lee fails to cure the deficiencies of Garruto, Takayama and Ribier.
Applicant’s arguments are not persuasive.
The alleged deficiencies of Garruto, Takayama and Ribier have been discussed above.
For the reasons stated above the rejection is maintained.

Double Patenting
The rejection of claims 1-5 and 16 on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of U.S. Patent No. 10493011 in view of Garruto et al. is withdrawn in view of the amendments to the claims.
The rejection of claims 1-5 and 16 on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of U.S. Patent No. 11052032 in view of Garruto et al. is withdrawn in view of the amendments to the claims.
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
This rejection is maintained.
Claims 1-5, 16-18 and 20-21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of U.S. Patent No. 10493011 in view of Garruto et al. (US 2017/0224760), Takayama et al. (Biochem. Cell Biol. 90: 1–7 (2011)) and Ribier et al. (US 5629015).
With respect to claims 1-3, ‘011 claims a topical composition for improving skin laxity, texture or crepiness, or for improving body contouring, comprising: a tripeptide-1 present at 1-10 ppm, a hexapeptide-11 present at about 0.001 % to about 6% by weight, and a hexapeptide-12 present at 0.5-10 ppm, wherein the topical composition improves skin laxity or body contouring (claim 1).
With respect to claim 16, ‘011 claims the composition further comprises ceramide NP, Tremella fuciformis extract, niacinamide, hydrogenated lecithin, Cl2-16 alcohols, palmitic acid, avocado extract, shea butter, bentonite, phytoene/phytofluene, hydroxymethoxyphenyl decanone, polyholosides, Plantagolanceolata, dill extract, phosphatidylserine, oleuropein, hydrolyzed Candida saitoana extract, Centella asiatica,propanediol, lecithin, Euglena gracilis extract, aqua, caffeine, Glaucium flavum leaf extract, or combinations thereof (claim 5).
‘011 does not teach lactoferrin.
‘011 also does not teach the one or more ingredients are encapsulated in a liposome.
Garruto et al. teach a topical composition for promoting skin repair, comprising: 82-92 wt. % of a cyclopentasiloxane, dimethicone crosspolymer; 1-4 wt. % heptyl undecylenate; 0.01-0.06 wt.% of palmitoyl hexapeptide-12; 0.01-0.06 wt.% of palmitoyl tripeptide-1; 0.25-1 wt. % of caprylyl methicone; 0.05-0.1 wt. % of phospatidyl serine/lecithin; and 0.05-0.1 wt. % oleuropein (claim 1).
Garruto et al. further teach liposomes containing the peptide composition (paras [0141], [0156], [0187]), wherein suitable lipids for liposomal formulations include, without limitation, monoglycerides, diglycerides, sulfatides, lysolecithin, phospholipids, saponin, bile acids, and the like (para [0141]).
Garruto et al. also teach various compositions comprising palmitoyl hexapeptide-12 and palmitoyl tripeptide-1 and phospholipids (paras [0226]-[0232]).
Takayama et al. teach that “[L]actoferrin, an iron-binding glycoprotein secreted from glandular epithelial cells into body fluids, promotes skin wound healing by enhancing the initial inflammatory phase. Lactoferrin also exhibits anti-inflammatory activity that neutralizes overabundant immune response. Accumulating evidence suggests that lactoferrin directly promotes both the formation of granulation tissue and re-epithelialization. Lactoferrin stimulates the proliferation and migration of fibroblasts and keratinocytes and enhances the synthesis of extracellular matrix components, such as collagen and hyaluronan. In an in vitro model of wound contraction, lactoferrin promoted fibroblast-mediated collagen gel contraction. These observations indicate that lactoferrin supports multiple biological processes involved in wound healing (abstract). 
Ribier et al. teach a composition for combating ageing of the skin, which acts simultaneously on the layers of the stratum corneum and deep layers of the skin, comprising a dispersion mixture of: (a) a first dispersion of lipid vesicles which are capable of penetrating into said deep layers of the skin and which contain at least one skin antiageing agent having activity in the deep layers of the skin for treating said deep layers (claim 1), wherein said active agent contained in said first dispersion is selected from the group consisting of glycerine, phosphonic acid derivatives, ethylenediarninetetraacetic acid and salts thereof, -hydroxy acids and salts thereof, salicylic acid derivatives, peptide derivatives, protein hydrolysates, polyunsaturated phospholipids, tocopherol and derivatives thereof, retinol and derivatives thereof, superoxide dismutases, guanosine, lactoperoxidase, and lactoferrin (claim 11).
Ribier et al. further teach that the vesicle is a liposome (Examples 1-4).
Ribier et al. also teach that the agents active at the surface and the agents with deep-down action (i.e. lactoferrin) may be present in an amount of from 0 .02 to 10% by weight, preferably 0.1 to 5% by weight, based on the total weight of the composition (column 8, lines 3-6). 
It would have been obvious, with a reasonable expectation of success, to one of ordinary skill in the art to formulate the topical composition of ‘011 in a liposome because Garruto et al. teach a similar topical composition for promoting skin repair formulated in a liposome.
Furthermore, the MPEP 2144.06 states that "It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art." In re Susi, 58 CCPA 1074, 1079-80, 440 F.2d 442, 445, 169 USPQ 423, 426 (1971); In re Crockett, 47 CCPA 1018, 1020-21, 279 F.2d 274, 276-77, 126 USPQ 186, 188 (1960).  As the court explained in Crockett, the idea of combining them flows logically from their having been individually taught in prior art.  Therefore, since the references teach that hexapeptide-12, tripeptide-1 and lactoferrin are effective in repairing skin, it would have been obvious to combine these compounds with the expectation that such a combination would be effective in repairing skin. Thus, combining them flows logically from their having been individually taught in prior art.
Furthermore, one of ordinary skill in the art would have had a reasonable expectation of success in encapsulating lactoferrin in a liposome because Ribier et al. teach that lactoferrin can be encapsulatd in liposomes to provide a composition for combating ageing of the skin.
With respect to claim 1, it is noted that “[d]uring examination, statements in the preamble reciting the purpose or intended use of the claimed invention must be evaluated to determine whether the recited purpose or intended use results in a structural difference (or, in the case of process claims, manipulative difference) between the claimed invention and the prior art. If so, the recitation serves to limit the claim” (MPEP 2111.02). In the instant case, the limitation “for improving bruising associated with injection of a filler” does not appear to add any further structural differences that serve to limit the claim.
With respect to claim 4, ‘011 does not claim the hexapeptide is hexapeptide-12. However, the MPEP 2144.06 states that "It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art." In re Susi, 58 CCPA 1074, 1079-80, 440 F.2d 442, 445, 169 USPQ 423, 426 (1971); In re Crockett, 47 CCPA 1018, 1020-21, 279 F.2d 274, 276-77, 126 USPQ 186, 188 (1960).  As the court explained in Crockett, the idea of combining them flows logically from their having been individually taught in prior art. Therefore, since the references teach that hexapeptide-12 and tripeptide-1 are effective in repairing skin, it would have been obvious to combine these compounds with the expectation that such a combination would be effective in repairing skin. Thus, combining them flows logically from their having been individually taught in prior art.
With respect to claim 5, Garruto et al. teach that the topical formulation can contain from 0.01 wt. % or less (e.g. 0.001 wt. % (i.e. 10 ppm)) to 10 wt. % or more of the first peptide (i.e. palmitoyl hexapeptide-12) (para [0101]). 
With respect to claim 17, it is noted that “[d]uring examination, statements in the preamble reciting the purpose or intended use of the claimed invention must be evaluated to determine whether the recited purpose or intended use results in a structural difference (or, in the case of process claims, manipulative difference) between the claimed invention and the prior art. If so, the recitation serves to limit the claim” (MPEP 2111.02). In the instant case, the limitation “for rejuvenating skin” does not appear to add any further structural differences that would distinguish the instant invention with regards to the invention obvious over the references cited. Furthermore, as discussed above, all the references relate to repairing skin (i.e. rejuvenating skin).
With respect to claims 18 and 20-21, as discussed above, the combination of references render obvious a composition comprising a liposome encapsulating lactoferrin, tripeptide-1, hexapeptide-12 and further comprising ceramide NP, Tremella fuciformis extract, niacinamide, hydrogenated lecithin, Cl2-16 alcohols, palmitic acid, avocado extract, shea butter, bentonite, phytoene/phytofluene, hydroxymethoxyphenyl decanone, polyholosides, Plantagolanceolata, dill extract, phosphatidylserine, oleuropein, hydrolyzed Candida saitoana extract, Centella asiatica,propanediol, lecithin, Euglena gracilis extract, aqua, caffeine, Glaucium flavum leaf extract, or combinations thereof.

Response to Arguments
Applicant’s arguments filed on 5/2/2022 have been fully considered but they are not persuasive.
Applicant argues that the instant claims as amended are distinct from the claims of ‘011 patent.
Applicant’s arguments are not persuasive because, as discussed above, the references render obvious the instantly claimed topical composition.
For the reasons stated above the rejection is maintained.

This rejection is maintained.
Claims 1-5, 14-18 and 20-21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of U.S. Patent No. 11052032 in view of Garruto et al. (US 2017/0224760), Takayama et al. (Biochem. Cell Biol. 90: 1–7 (2011)) and Ribier et al. (US 5629015).

With respect to claims 1-2 and 4, ‘032 claims a method for improving skin laxity, texture, or crepiness, or for improving body contouring, comprising: administering a topical composition comprising: a tripeptide-1, a hexapeptide-11, a hexapeptide-12, wherein the topical composition improves skin laxity, texture, or crepiness or body contouring (claim 1).
With respect to claim 3, ‘032 claims the tripeptide 1 is present at 1-10 ppm (claim 7).
With respect to claim 5, ‘032 claims the hexapeptide-12 is present at about 0.5-10 ppm (claim 10).
With respect to claim 16, ‘032 claims the composition further comprises one or more additional ingredients selected from the group consisting of ceramide NP, Tremella fuciformis extract, niacinamide, hydrogenated lecithin, Cl2-16 alcohols, palmitic acid, avocado extract, shea butter, bentonite, phytoene/phytofluene, hydroxymethoxyphenyl decanone, polyholosides, Plantago lanceolata, dill extract, phosphatidylserine, oleuropein, hydrolyzed Candida saitoana extract, Centella asiatica, propanediol, lecithin, Euglena gracilis extract, aqua, caffeine, Glaucium jlavum leaf extract, or combinations thereof (claim 11).
‘032 does not teach lactoferrin 
‘032 also does not teach the one or more ingredients are encapsulated in a liposome.
Garruto et al. teach a topical composition for promoting skin repair, comprising: 82-92 wt. % of a cyclopentasiloxane, dimethicone crosspolymer; 1-4 wt. % heptyl undecylenate; 0.01-0.06 wt.% of palmitoyl hexapeptide-12; 0.01-0.06 wt.% of palmitoyl tripeptide-1; 0.25-1 wt. % of caprylyl methicone; 0.05-0.1 wt. % of phospatidyl serine/lecithin; and 0.05-0.1 wt. % oleuropein (claim 1).
Garruto et al. further teach liposomes containing the peptide composition (paras [0141], [0156], [0187]), wherein suitable lipids for liposomal formulations include, without limitation, monoglycerides, diglycerides, sulfatides, lysolecithin, phospholipids, saponin, bile acids, and the like (para [0141]).
Garruto et al. also teach various compositions comprising palmitoyl hexapeptide-12 and palmitoyl tripeptide-1 and phospholipids (paras [0226]-[0232]).
Takayama et al. teach that “[L]actoferrin, an iron-binding glycoprotein secreted from glandular epithelial cells into body fluids, promotes skin wound healing by enhancing the initial inflammatory phase. Lactoferrin also exhibits anti-inflammatory activity that neutralizes overabundant immune response. Accumulating evidence suggests that lactoferrin directly promotes both the formation of granulation tissue and re-epithelialization. Lactoferrin stimulates the proliferation and migration of fibroblasts and keratinocytes and enhances the synthesis of extracellular matrix components, such as collagen and hyaluronan. In an in vitro model of wound contraction, lactoferrin promoted fibroblast-mediated collagen gel contraction. These observations indicate that lactoferrin supports multiple biological processes involved in wound healing (abstract). 
Ribier et al. teach a composition for combating ageing of the skin, which acts simultaneously on the layers of the stratum corneum and deep layers of the skin, comprising a dispersion mixture of: (a) a first dispersion of lipid vesicles which are capable of penetrating into said deep layers of the skin and which contain at least one skin antiageing agent having activity in the deep layers of the skin for treating said deep layers (claim 1), wherein said active agent contained in said first dispersion is selected from the group consisting of glycerine, phosphonic acid derivatives, ethylenediarninetetraacetic acid and salts thereof, -hydroxy acids and salts thereof, salicylic acid derivatives, peptide derivatives, protein hydrolysates, polyunsaturated phospholipids, tocopherol and derivatives thereof, retinol and derivatives thereof, superoxide dismutases, guanosine, lactoperoxidase, and lactoferrin (claim 11).
Ribier et al. further teach that the vesicle is a liposome (Examples 1-4).
Ribier et al. also teach that the agents active at the surface and the agents with deep-down action (i.e. lactoferrin) may be present in an amount of from 0 .02 to 10% by weight, preferably 0.1 to 5% by weight, based on the total weight of the composition (column 8, lines 3-6). 
It would have been obvious, with a reasonable expectation of success, to one of ordinary skill in the art to formulate the topical composition of ‘032 in a liposome because Garruto et al. teach a similar topical composition for promoting skin repair formulated in a liposome.
Furthermore, the MPEP 2144.06 states that "It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art." In re Susi, 58 CCPA 1074, 1079-80, 440 F.2d 442, 445, 169 USPQ 423, 426 (1971); In re Crockett, 47 CCPA 1018, 1020-21, 279 F.2d 274, 276-77, 126 USPQ 186, 188 (1960).  As the court explained in Crockett, the idea of combining them flows logically from their having been individually taught in prior art.  Therefore, since the references teach that hexapeptide-12, tripeptide-1 and lactoferrin are effective in repairing skin, it would have been obvious to combine these compounds with the expectation that such a combination would be effective in repairing skin. Thus, combining them flows logically from their having been individually taught in prior art.
Moreover, one of ordinary skill in the art would have had a reasonable expectation of success in encapsulating lactoferrin in a liposome because Ribier et al. teach that lactoferrin can be encapsulatd in liposomes to provide a composition for combating ageing of the skin.
With respect to claim 1, it is noted that “[d]uring examination, statements in the preamble reciting the purpose or intended use of the claimed invention must be evaluated to determine whether the recited purpose or intended use results in a structural difference (or, in the case of process claims, manipulative difference) between the claimed invention and the prior art. If so, the recitation serves to limit the claim” (MPEP 2111.02). In the instant case, the limitation “for improving bruising associated with injection of a filler” does not appear to add any further structural differences that serve to limit the claim.
With respect to claim 17, it is noted that “[d]uring examination, statements in the preamble reciting the purpose or intended use of the claimed invention must be evaluated to determine whether the recited purpose or intended use results in a structural difference (or, in the case of process claims, manipulative difference) between the claimed invention and the prior art. If so, the recitation serves to limit the claim” (MPEP 2111.02). In the instant case, the limitation “for rejuvenating skin” does not appear to add any further structural differences that would distinguish the instant invention with regards to the invention obvious over the references cited. Furthermore, as discussed above, all the references relate to repairing skin (i.e. rejuvenating skin).
With respect to claims 18 and 20-21, as discussed above, the combination of references render obvious a composition comprising a liposome encapsulating lactoferrin, tripeptide-1, hexapeptide-12 and further comprising ceramide NP, Tremella fuciformis extract, niacinamide, hydrogenated lecithin, Cl2-16 alcohols, palmitic acid, avocado extract, shea butter, bentonite, phytoene/phytofluene, hydroxymethoxyphenyl decanone, polyholosides, Plantago lanceolata, dill extract, phosphatidylserine, oleuropein, hydrolyzed Candida saitoana extract, Centella asiatica, propanediol, lecithin, Euglena gracilis extract, aqua, caffeine, Glaucium jlavum leaf extract, or combinations thereof.

Response to Arguments
Applicant’s arguments filed on 5/2/2022 have been fully considered but they are not persuasive.
Applicant argues that the instant claims as amended are distinct from the claims of ‘032 patent.
Applicant’s arguments are not persuasive because, as discussed above, the references render obvious the instantly claimed topical composition.
For the reasons stated above the rejection is maintained.
	
	
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SERGIO COFFA whose telephone number is (571)270-3022. The examiner can normally be reached M-F: 6AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LARRY D RIGGS can be reached on 571-270-3062. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SERGIO COFFA Ph.D./
Primary Examiner
Art Unit 1658



/SERGIO COFFA/Primary Examiner, Art Unit 1658